— Order and judgment unanimously affirmed, with costs. Memorandum: The record supports the determination of the trial court in its reduction of the assessment (see Matter of Pepsi-Cola Co. v Tax Comm., 19 AD2d 56, 61). Whether the actual rent charged by the bank to itself for its own occupancy is a reliable index of full value and economic rent was a question of fact for the trial court to resolve (see Matter of Henry Distr. Corp. v Srogi, 91 AD2d 818; see, also, Matter of Merrick Holding Corp. v Board of Assessors, 45 NY2d 538). The capitalization rates adopted by the trial court are supported by evidence and within the range of 'testimony (see Matter of Schoeneck v City of Syracuse, 93 AD2d 988). The city’s argument that the rates used by the trial court cannot be reconciled with our decision in Matter of Marine Midland Props. Corp. v Srogi (91 AD2d 824) is without merit. Obviously, “circumstances of particular cases may result in the application of varying capitalization rates” (Matter of Commercial Structures v City of Syracuse, 91 AD2d 1197, 1198). (Appeal from order and judgment of Supreme Court, Onondaga County, Murphy, J. — Real Property Tax Law, art 7.) Present — Dillon, P.J., Boomer, Green, Moule and Schnepp, JJ.